Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          January 24, 2017

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHIINGTON,                                            No. 48401-3-II

                                Respondent,

         v.

    JAMES CHARLES MATHES,                                      UNPUBLISHED OPINION

                                Appellant.

        WORSWICK, J. — James Mathes appeals his eight convictions and his sentence arising

from an incident where he kidnapped and assaulted Michelle Toste and assaulted police officers

by shooting at them.1 Mathes makes several arguments, claiming (51) the trial court erred by

excluding expert witness testimony on diminished capacity, (2) his defense counsel rendered

ineffective assistance by failing to request a voluntary intoxication instruction and by failing to

suppress Mathes’s statements to police after he requested an attorney, (3) the State committed

prosecutorial misconduct by misrepresenting its burden to prove intent and by eliciting testimony

commenting on Mathes’s credibility, (4) cumulative error denied Mathes’s right to a fair trial, (5)

his convictions for both first degree kidnapping and harassment violate the prohibition against

double jeopardy, and (6) the trial court erred by running his two sentences for first degree assault



1
  Mathes was convicted of two counts of first degree assault with firearm and law enforcement
victim special allegations, one count of first degree kidnapping with domestic violence and
firearm special allegations, two counts of second degree assault with domestic violence and
firearm special allegations, felony violation of a no-contact order with domestic violence and
firearm special allegations, felony harassment with domestic violence and firearm special
allegations, and unlawful possession of a firearm.
No. 48401-3-II


consecutively rather than concurrently because they were not based on separate and distinct

conduct. In a statement of additional grounds (SAG) for review, Mathes claims his counsel

rendered ineffective assistance and the evidence collected from the crime scene should have been

excluded. We disagree with all of Mathes’s arguments, and we affirm his convictions and

sentence.

                                             FACTS

                                        I. BACKGROUND

       Mathes and Toste had a romantic relationship and a child in common. On December 30,

2013, around 8:00 PM, Mathes contacted Toste and told her to get a babysitter for their child

because he wanted to see her. Both Mathes and Toste were aware that a no-contact order

prohibited Mathes from contacting Toste, but the two regularly ignored the order. Toste found a

babysitter, and Mathes picked her up and the two went to his mother’s house around 10:00 PM.

       Mathes began asking Toste if she was having affairs. When Toste denied having any

affairs, Mathes accused her of lying and became agitated. Mathes then reached underneath the

mattress and pulled out a gun. While in his bedroom, Mathes injected what Toste believed to be

heroin. Mathes and Toste then went into the living room where they continued to talk. Mathes

repeatedly asked Toste about infidelity, accused her of being married and pregnant, and accused

Toste of lying when she denied having affairs.

       Around 3:00 AM, Mathes asked Toste to find him some drugs so she called her daughter’s

best friend Hannah. While on the phone with Hannah, Toste unsuccessfully tried to hint that she

was in trouble. Toste also called her daughter Stephanie to ask about drugs and continued to hint

that she was in trouble by saying, “[B]ang, bang,” but Stephanie did not understand. Verbatim



                                                 2
No. 48401-3-II


Report of Proceedings (Oct. 26, 2015) at 200. Toste did not feel free to tell Stephanie what was

happening or to leave the house during the phone call because Mathes had the gun at her head.

        Around 5:00 AM Stephanie came to Mathes’s parents’ house and tried to get Toste to

leave with her. Mathes told Stephanie that Toste “wasn’t going nowhere.” VRP (Oct. 26, 2015)

at 202. Toste managed to whisper to Stephanie that Mathes had a gun.

        Around 6:30 AM Mathes and Toste got in his car and began driving. Toste had Mathes

stop at her regular coffee shop where she tried to make eye contact with the employees to

indicate she needed help. Toste did not directly ask for help because Mathes told her if she said

anything he would shoot her and everyone there. Mathes and Toste drove around for about three

hours. At one point Mathes shot the gun out his window and told Toste it could have been her

head.

        At approximately noon, Mathes and Toste returned to Mathes’s mother’s house.

Mathes’s father, Roy, pulled into the driveway immediately after them. Mathes told Roy to go

into the house with them and at one point put the gun to Roy’s head. Around 12:30 PM Stephanie

returned to the house and Mathes asked her to find him $20,000.

        Around 1:00 PM 911 called the house. With the call on speaker phone and Mathes

holding the gun to her back, Toste told the operator that she was okay, she was not being held at

gunpoint, and she could speak freely. The operator told them that law enforcement was outside

and asked them all to go outside.

        Mathes, Toste, Roy, and Stephanie went outside and saw several law enforcement

officers. Mathes got into his car and ordered Toste to get in the car as well. The law




                                                3
No. 48401-3-II


enforcement officers told Toste not to get into the car. Mathes then got out of the car, reached

over the top of the car, and fired his gun at the officers.

        The officers fired on and struck Mathes. The deputies secured Mathes in handcuffs,

assessed his injuries, and transferred him to a hospital.

        Washington State Patrol conducted the crime scene investigation. Detective Rodney

Green took possession of the officer’s weapons at the scene and also collected evidence

including bullet casings, a magazine for bullets, a handgun, clothing and medical supplies.

                                              III. TRIAL

        The State charged Mathes with two counts of first degree assault with firearm and law

enforcement victim special allegations, two counts of second degree assault (in the alternative)

with firearm and law enforcement victim special allegations, first degree kidnapping with

domestic violence and firearm special allegations, unlawful imprisonment (in the alternative to

kidnapping) with domestic violence and firearm special allegations, second degree assault on

Toste with domestic violence and firearm special allegations, second degree assault on Roy with

domestic violence and firearm special allegations, felony violation of a court order with domestic

violence and firearm special allegations, felony harassment with domestic violence and firearm

special allegations, and unlawful possession of a firearm.

A.      Dr. Muscatel

        Pretrial, Dr. Kenneth Muscatel testified during the first of two offers of proof regarding

Mathes’s diminished capacity to form intent at the time of the incident. Dr. Muscatel testified

that Mathes had a chronic mental disorder consistent with bipolar disorder and a very serious

substance abuse problem. When asked his opinions regarding Mathes’s mental state at the time



                                                   4
No. 48401-3-II


of the incident relating to potential diminished capacity, Dr. Muscatel explained, “[W]hile his

behavior was clearly intentional in the general sense, the question is whether he could have

formed the intent to assault as opposed to engage in a bizarre version of self-defense. That’s the

only way that I think diminished capacity could possibly apply in this matter.” VRP (Oct. 20,

2015) at 86-87. He explained that diminished capacity would change depending on the specific

charge.

          Dr. Muscatel went on to explain,

                  Now it’s important that—as you know, in my report, I don’t state that he
          had diminished capacity, but rather stated that there were elements that have to be
          determined—in the course of the evidence of the trial—to determine what happened
          and how it happened. Because that will go a long way to determining whether he
          acted in a manner suggesting intentionality.
                  ....
                  So a lot of this is going to depend on the reality of the evidence. And I
          didn’t feel like I could interpret that for the court. The documents were complicated
          enough that I thought this was one that I needed to defer.
                  ....
                  I thought there was plenty of evidence from a variety of sources that he was
          in a highly impaired mental state at the time of the incident.
                  ....
                  The question in this case is whether that prevented him from forming the
          requisite intent. That I could not answer for the court.

VRP (Oct. 20, 2015) at 88-89.

          Dr. Muscatel further opined that as it relates to the charges of assault on the officers, he

would be unable to present any opinion in terms of diminished capacity because it appeared to be

intentional conduct. He testified that there was no diminished capacity defense for the violation

of a no-contact order charge, and that the “foundation is weaker” for a diminished capacity

defense for the harassment charge. VRP (Oct. 20, 2015) at 94. The State asked Dr. Muscatel if




                                                    5
No. 48401-3-II


he had an opinion whether Mathes was able to form intent, and Dr. Muscatel responded that he

did not.

         Following the first offer of proof, the trial court ruled to exclude Dr. Muscatel’s

testimony because:

         I’m unable to find as a matter of foundation that Dr. Muscatel was able to testify to
         a reasonable medical certainty that Mr. Mathes was not able to form the specific
         intent. He doesn’t know. And it’s unclear to him at this point. And so I think that’s
         problematic at this point in the case.
                 I’m also relying heavily for purposes of any additional review that may take
         place in this case, I’m relying heavily on the analysis in Atsbeha.[2] My
         understanding is that remains good law, and I believe the cases are analogous. I
         believe that the evidence suggests that Mr. Mathes in this case was under the
         influence of delusion and mental incapacity to some extent.
                 And nevertheless, he clearly acted with intent.
                 He may have believed that his intentional acts were lawful, but that’s not
         sufficient for diminished capacity.

VRP (Oct. 20, 2015) at 109-10. The trial court told Mathes that he could raise the issue again as

the case progresses based on the evidence presented.

         During trial, Mathes made a second offer of proof. During this second offer of proof, Dr.

Muscatel testified that there was “no question” that Mathes suffers from a mental disorder. VRP

(Oct. 29, 2015) at 626. Mathes asked:

         [MATHES]: In your opinion, more probable than not, did that condition impair
         Mr. Mathes’s ability to form the culpable mental state to commit the crimes
         charged?
         [Dr. Muscatel]: Would it impair him? Yes. Did it impair him? I don’t know. This
         goes back to my original testimony.
         ....
         [MATHES]: I guess is your opinion based on a reasonable medical certainty?
         [Dr. Muscatel]: Reasonable psychological certainty since I’m a psychologist.



2
    State v. Atsbeha, 142 Wash. 2d 904, 16 P.3d 626 (2001).



                                                   6
No. 48401-3-II


VRP (Oct. 29, 2015) at 626-27.

       The State asked Dr. Muscatel if his opinion had changed from his first offer of proof. Dr.

Muscatel responded:

               Not really, no. I mean, I can say that my degree of certainty about the
       presence of his mental disorder at the time, in and around the time of the incident,
       has deepened. That much I can say.
               In terms of my overall opinion, I look at my results and it is essentially the
       same.
               ....
               So I still could not offer the opinion that he couldn’t form the requisite
       intent, nor could I offer that he could.

VRP (Oct. 29, 2015) at 628-29.

       The trial court again ruled to exclude Dr. Muscatel’s testimony, explaining:

              And so in this particular case, I’m not satisfied at this point that diminished
       capacity defense is available to Mr. Mathes. Again, I’m relying on the Atsbeha
       case and the testimony of Dr. Muscatel. He’s not able to offer based on his
       testimony, I believe, any opinion as to whether or not Mr. Mathes was capable of
       forming the requisite intent. If he’s not able to offer an opinion on that, I don’t
       believe it’s relevant under 401, 402 and ER 702.

VRP (Oct. 29, 2015) at 641.

B.     Statements to Deputies at the Hospital

       Deputy Brittany Gray and Deputy Eric Adams, two of the deputies assigned to monitor

Mathes while he was hospitalized, testified at trial. Deputy Gray testified that when she entered

Mathes’s room he told her he had fired shots and asked her multiple times if he had hurt anyone.

She described his demeanor as coherent. The State asked Deputy Gray:

       [STATE]: So did [Mathes] seem to be genuinely interested if anybody was hurt?
       [Deputy Gray]: Yes.
       [STATE]: Did he seem to care if anybody was hurt?
       [Deputy Gray]: That’s difficult for me to say, but he was definitely interested if
       someone had been hurt.



                                                 7
No. 48401-3-II


VRP (Oct. 27, 2015) at 492. According to Deputy Gray, Mathes told a nurse, “I fired shots

which put me in this position,” and asked the nurse if he had hurt anybody. VRP (Oct. 27, 2015)

at 492. At some point Mathes asked Deputy Gray whether she thought he should get an attorney,

and Deputy Gray reminded Mathes of his rights. Mathes asked the nurse to call his attorney, and

he used the phone in his hospital room to call his parents.

       Mathes told Deputy Adams that it was important for Deputy Adams to know that if

Mathes had hurt anyone, it was an accident. The State asked Deputy Adams if Mathes seemed

concerned about whether he had hurt anyone, and Deputy Adams answered that he was. Deputy

Adams testified:

       [H]e said that he did what he did because he wanted to get hurt himself, not hurt a
       cop. He said he didn’t expect he would live when he went out guns-a-blazing.
              ....
       He didn’t say specifically how many times he fired, but he said he emptied his gun.
              ....
              He said he remembered lying on the ground bleeding and hearing his dad
       crying. He said he was happy that his girlfriend got away and was not hurt. He
       said he tried to reload his gun with the bullets in his pocket because he had time,
       but he was unable.

VRP (Oct. 27, 2015) at 502-04.

       On cross-examination, Mathes asked Deputy Adams:

       [MATHES]: Deputy, isn’t it true that Mr. Mathes brought up more than a couple
       times about his concern about [sic] anybody got hurt?
       [Deputy Adams]: Yes.
       [MATHES]: There was a number of times during a period of time you were there,
       correct?
               ....
               Didn’t he also tell you that his intention was to hurt himself, not anybody
       else, especially the police? . . . .
       [Deputy Adams]: That’s correct, he did. He said he did what he did because he
       wanted to get hurt himself, not hurt a cop.

VRP (Oct. 27, 2015) at 504-05.


                                                 8
No. 48401-3-II


C.     Verdict and Sentence

       The jury found Mathes guilty on all the greater offenses as charged and answered all

special allegations in the affirmative. With the exception of the court order violation and

harassment counts, which were sentenced below the standard range, Mathes received a standard

range sentence totaling 720 months.3 Mathes appeals his convictions and sentence.

                                           ANALYSIS

                               I. EXCLUSION OF EXPERT WITNESS

       Mathes argues that the trial court deprived him of his constitutional right to present a

complete defense by excluding expert witness testimony of diminished capacity. We disagree.

       We review a trial court’s decision to exclude evidence for an abuse of discretion. State v.

Lord, 161 Wash. 2d 276, 294, 165 P.3d 1251 (2007). A trial court abuses its discretion when its

decision is based on untenable grounds or untenable reasons. Lord, 161 Wash. 2d at 283-84. An

abuse of discretion is found when no reasonable person would take the view adopted by the trial

court. Atsbeha, 142 Wash. 2d at 914. “Appellate courts cannot substitute their own reasoning for

the trial court’s reasoning, absent an abuse of discretion.” Lord, 161 Wash. 2d at 295.

       Criminal defendants have a constitutional right to present evidence in their own defense.

State v. Hawkins, 157 Wash. App. 739, 750, 238 P.3d 1226 (2010). But the evidence must be

relevant; there is no constitutional right to present irrelevant evidence. Lord, 161 Wash. 2d at 294.

Relevant evidence is “evidence having any tendency to make the existence of any fact that is of




3
 This included consecutive sentences for the two first degree assault convictions. RCW
9.94A.589(1)(b) provides that a trial court shall impose consecutive sentences for “two or more
serious violent offenses arising from separate and distinct criminal conduct.”


                                                 9
No. 48401-3-II


consequence to the determination of the action more probable or less probable than it would be

without the evidence.” ER 401.

       Diminished capacity is available as a defense when either specific intent or knowledge is

an element of the crime charged. State v. Thomas, 123 Wash. App. 771, 779, 98 P.3d 1258 (2004).

If specific intent or knowledge is an element, evidence of diminished capacity can then be

considered in determining whether the defendant had the capacity to form the requisite mental

state. Thomas, 123 Wash. App. at 779.

       To support a diminished capacity defense, a defendant has to produce substantial

evidence and expert testimony “demonstrating that a mental disorder, not amounting to insanity,

impaired the defendant’s ability to form the culpable mental state to commit the crime charged.”

Atsbeha, 142 Wash. 2d at 914. Further, that evidence must logically and reasonably connect the

defendant’s alleged mental condition with the asserted inability to form the required mental state

to commit the crime charged. Atsbeha, 142 Wash. 2d at 918. “It is not enough that a defendant may

be diagnosed as suffering from a particular mental disorder. The diagnosis must, under the facts

of the case, be capable of forensic application in order to help the trier of fact assess the

defendant’s mental state at the time of the crime.” Atsbeha, 142 Wash. 2d at 921.

       For expert testimony to be admissible under ER 702, that testimony must be helpful to

the trier of fact. In re Pers. Restraint of Morris, 176 Wash. 2d 157, 169, 288 P.3d 1140 (2012).

Expert testimony is only helpful if it is relevant. Morris, 176 Wash. 2d at 169. To be relevant,

expert testimony must have the tendency to make a fact of consequence to the trial’s outcome

more or less probable. ER 401; Atsbeha, 142 Wash. 2d at 918; see also State v. Greene, 139 Wash. 2d
64, 73-79, 984 P.2d 1024 (1999) (expert testimony on diminished capacity and insanity not



                                                  10
No. 48401-3-II


helpful to trier of fact under ER 702 where evidence could not reliably connect symptoms to

defendant’s mental capacity).

A.      The Trial Court Applied the Proper Standard

        Mathes argues that the trial court improperly excluded Dr. Muscatel’s expert witness

testimony because it erroneously interpreted Atsbeha, 142 Wash. 2d at 904, as requiring an expert

to testify to a reasonable medical certainty, which is an outdated foundational requirement for the

admission of expert testimony on diminished capacity. The State responds that the trial court did

not misinterpret Atsbeha, but rather excluded Dr. Muscatel’s testimony “based on its appraisal of

controlling authority and its findings that the doctor’s testimony was insufficient under [ER 702,

401, 402].”4 Br. of Resp’t 14. We agree with the State.

        In its initial ruling excluding Dr. Muscatel’s testimony, the trial court did emphasize that

Dr. Muscatel could not offer an opinion whether, to a reasonable medical certainty, that Mathes’s

was unable to form the specific intent. However, on appeal, Mathes focuses too narrowly on the

trial court’s use of the phrase “reasonable medical certainty,” during its ruling on the first offer

of proof, rather than viewing the trial court’s ruling in its entirety. Although in its first ruling the

trial court noted that Dr. Muscatel was unable to testify to a reasonable medical certainty that



4
  Mathes equates the trial court’s mention of “a reasonable medical certainty” to an inappropriate
reliance on State v. Edmon, 28 Wash. App. 98, 621 P.2d 1310 (1981). Edmon set out nine
foundational factors to determine the admissibility of proffered expert testimony on diminished
capacity, one of which was that the expert be able to testify to an opinion with reasonable
medical certainty. Edmon, 28 Wash. App. at 102-103. In State v. Ellis, 136 Wash. 2d 498, 522-23,
963 P.2d 843 (1998), our Supreme Court declined to adopt the Edmon factors as absolute, and
instead held that in determining the admissibility of expert testimony a trial court should consider
the evidence under ER 702, 401, and 402. Here, contrary to Mathes’s contention, the trial
court’s consideration of whether Dr. Muscatel could testify to “a reasonable medical certainty”
did not amount to strict reliance on Edmon as controlling authority.


                                                  11
No. 48401-3-II


Mathes was not able to form intent, the trial court primarily focused on how Dr. Muscatel’s

testimony was similar to the expert’s in Atsbeha and whether the testimony was relevant. The

trial court’s proper reliance on the controlling authority of Atsbeha and application of the correct

standard is further elucidated in its ruling on the second offer of proof.

       When the trial court revisited the issue following Dr. Muscatel’s testimony during

Mathes’s second offer of proof, the trial court explained:

       Again, I’m relying on the Atsbeha case and the testimony of Dr. Muscatel. He’s
       not able to offer based on his testimony, I believe, any opinion as to whether or not
       Mr. Mathes was capable of forming the requisite intent. If he’s not able to offer an
       opinion on that, I don’t believe it’s relevant under 401, 402, and ER 702.

VRP (Oct. 29, 2015) at 641. Contrary to Mathes’s contention on appeal, the trial court did not

reach its decision by erroneously interpreting Atsbeha as requiring an expert to testify to a

reasonable medical certainty, but rather by properly applying ER 702, 401, and 402 as required

by Atsbeha, 142 Wash. 2d at 916-18.

B.     The Trial Court Did Not Abuse Its Discretion

       We next determine whether any reasonable person would take the trial court’s view that

Dr. Muscatel’s testimony was irrelevant under ER 401, 402, and 702.

ER 401 defines “relevant evidence”:

       “Relevant evidence” means evidence having any tendency to make the existence of
       any fact that is of consequence to the determination of the action more probable or
       less probable than it would be without the evidence.

ER 402 provides:

       All relevant evidence is admissible, except as limited by constitutional
       requirements or as otherwise provided by statute, by these rules, or by other rules
       or regulations applicable in the courts of this state. Evidence which is not relevant
       is not admissible.



                                                 12
No. 48401-3-II


ER 702, referring to expert testimony, provides:

       If scientific, technical, or other specialized knowledge will assist the trier of fact to
       understand the evidence or to determine a fact in issue, a witness qualified as an
       expert by knowledge, skill, experience, training, or education, may testify thereto
       in the form of an opinion or otherwise.

       “Under ER 702, expert testimony will be considered helpful to the trier of fact only if its

relevance can be established.” Atsbeha, 142 Wash. 2d at 917-18. In terms of diminished capacity

defense, “[i]t is not enough that a defendant may be diagnosed as suffering from a particular

mental disorder.” Atsbeha, 142 Wash. 2d at 921. The opinion must reasonably relate a defendant’s

mental disorder to impairment of the ability to form the culpable mental state to commit the

crime charged. Atsbeha, 142 Wash. 2d at 921.

       Dr. Muscatel testified that there was “no question” that Mathes suffers from a mental

disorder and that the mental disorder existed in and around the time of the incident. But he could

not offer an opinion as to whether or not Mathes’s mental disorder impaired his ability to form

the requisite intent. He explained:

               In terms of my overall opinion . . . the elements of the mental disorder were
       very significant, and certainly were significant enough that they could have
       impacted his ability to form the requisite intent.
               But the other half of that assessment is going to be based on the facts of the
       case. And the facts of the case are jumbled enough that I cannot make that
       characterization for the court.
               So I still could not offer the opinion that he couldn’t form the requisite
       intent, nor could I offer that he could.
               ....
               He believed he was protecting himself. This is what—this is what—you
       know, from the standpoint of capacity is going to be about. Did he know he was
       committing a crime? Was he aware of that or was he acting in this manner that he
       thought was protecting himself? That I can’t answer for the court.




                                                  13
No. 48401-3-II


VRP (Oct. 29, 2015) at 628-30. Dr. Muscatel went on to note that Mathes was likely “most

acutely affected by the role of drugs, substances, rather than the underlying mental disorder that

he had.” VRP (Oct. 29, 2015) at 632.

        At most, Dr. Muscatel’s opinion was that Mathes may have been responding to a

delusional perceived threat. Dr. Muscatel described that Mathes appeared to be delusional and

paranoid in his thinking. He explained, “[W]hile [Mathes’s] behavior was clearly intentional in

the general sense, the question is whether he could have formed the intent to assault as opposed

to engage in a bizarre version of self-defense. That’s the only way that I think diminished

capacity could possibly apply in this matter.” See VRP (Oct. 20, 2015) at 86-87.

        Dr. Muscatel’s opinion was similar to the expert testimony offered in Atsbeha, 142
Wash. 2d at 904. In that case, Atsbeha was charged with possession of a controlled substance with

intent to deliver. There, the expert testified that Atsbeha believed he was purchasing and

delivering cocaine to a police officer as part of a drug operation sting; Atsbeha’s diagnosed

disorders impaired his ability to appreciate the illegality of his actions, but not his ability to act

intentionally. Atsbeha, 142 Wash. 2d at 910, 918-19. Our Supreme Court held that Atsbeha’s

belief concerning his relationship with the police officer was not evidence of impairment of his

ability to form the intent to deliver the controlled substance, rather it was an indication that

Atsbeha did have the ability to form intent. Atsbeha, 142 Wash. 2d at 920. Atsbeha’s “inability to

perceive the nature and quality of his actions” was “not relevant and admissible to establish a

diminished capacity defense.” Atsbeha, 142 Wash. 2d at 920.

        Likewise here, Dr. Muscatel testified that Mathes’s actions were generally intentional and

implied “goal-directed” behavior, but added the caveat that Mathes may have thought at the time



                                                   14
No. 48401-3-II


that he was primarily defending himself. As in Atsbeha, 142 Wash. 2d at 920, that Mathes may

have had a diminished ability “to perceive the nature of his actions” in that he erroneously

believed he was acting in self-defense was not relevant and admissible to establish a diminished

capacity defense as to ability to act intentionally.5,6 The trial court’s decision that Dr. Muscatel’s

testimony was not relevant to the defense of diminished capacity was not an abuse of discretion

under the test that no reasonable person would reach the same conclusion.

                             II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Mathes argues that his counsel was ineffective for failing to request a voluntary

intoxication instruction and for failing to seek suppression of Mathes’s statements to police while

he was in the hospital. We disagree.

       We review ineffective assistance of counsel claims de novo. State v. Sutherby, 165
Wash. 2d 870, 883, 204 P.3d 916 (2009). To show ineffective assistance of counsel, a defendant

must show (1) that defense counsel’s performance was deficient, and (2) that the deficient

performance resulted in prejudice. State v. Grier, 171 Wash. 2d 17, 32-33, 246 P.3d 1260 (2011);

see also Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).


5
  In his reply brief, Mathes argues that under State v. Mitchell, 102 Wash. App. 21, 997 P.2d 373
(2000), Dr. Muscatel’s testimony was sufficient for admission. Mathes contends that Dr.
Muscatel testified that Mathes’s mental disorder “could have” resulted in diminished capacity.
Reply Br. of Appellant 6. However, Dr. Muscatel did not render an opinion that Mathes may
have had a diminished capacity to act intentionally, rather he offered the possibility that Mathes,
while acting intentionally, may have had a diminished capacity to comprehend that he did not
need to act in self-defense.
6
  Moreover, Dr. Muscatel testified that Mathes’s intent as it related to the crimes of assault on the
police officers, violation of the no-contact order, harassment of Toste, or unlawful possession of
a firearm was not diminished. If Mathes had the capacity to form the requisite intent for these
crimes, he also had the capacity to form similar and identical intent for the crimes of unlawful
imprisonment, kidnapping, and assaults on Toste and Roy.


                                                 15
No. 48401-3-II


       “The threshold for the deficient performance prong is high, given the deference afforded

to [the] decisions of defense counsel in the course of representation.” Grier, 171 Wash. 2d at 33.

To prove deficient performance, a defendant must show that counsel’s performance fell below an

objective standard of reasonableness, considering all the circumstances. State v. Thomas, 109
Wash. 2d 222, 226, 743 P.2d 816 (1987). Moreover, the defendant must show the absence of any

conceivable legitimate tactic supporting counsel’s action. Grier, 171 Wash. 2d at 33. If Mathes

fails to establish either deficient performance or prejudice, we need not inquire further. State v.

Foster, 140 Wash. App. 266, 273, 166 P.3d 726 (2007).

A.     Failure To Request a Voluntary Intoxication Instruction

       Mathes argues that his counsel rendered ineffective assistance by failing to request a

voluntary intoxication instruction. To establish ineffective assistance on this issue, Mathes must

show that the trial court would have given a voluntary intoxication instruction had defense

counsel requested it. In re the Pers. Restraint of Cross, 180 Wash. 2d 664, 718, 327 P.3d 660

(2014). He does not make this showing.

       When a voluntary intoxication instruction is sought, the defendant must show “(1) one of

the elements of the crime charged is a particular mental state; (2) there is substantial evidence

[that the defendant] ingest[ed] an intoxicant; and (3) the defendant presents evidence that this

activity affected his ability to acquire the required mental state.” State v. Harris, 122 Wash. App.
547, 552, 90 P.3d 1133 (2004) (citing State v. Everybodytalksabout, 145 Wash. 2d 456, 479, 39
P.3d 294 (2002)). The evidence must reasonably and logically connect the defendant’s

intoxication with the asserted inability to form the required level of culpability to commit the

crime charged. State v. Griffin, 100 Wash. 2d 417, 418-19, 670 P.2d 265 (1983). Evidence of



                                                 16
No. 48401-3-II


drinking or drug use alone is insufficient to warrant the instruction; there must be substantial

evidence of the effects of the substance use on the defendant’s mind or body. State v.

Gabryschak, 83 Wash. App. 249, 253, 921 P.2d 549 (1996). Substantial evidence is evidence

sufficient to persuade a fair-minded, rational person that the declared premise is true. State v.

Foster, 135 Wash. 2d 441, 471, 957 P.2d 712 (1998).

       Here, the first two requirements are satisfied. However, Mathes’s claim fails because

there was no evidence presented at trial that his drug use affected his ability to acquire the

required mental state.

       Mathes argues that the facts of his case are analogous to those in State v. Kruger, 116
Wash. App. 685, 67 P.3d 1147 (2003). However, Kruger is distinguishable. In Kruger, a highly

intoxicated defendant resisted pepper spray, swung a beer bottle at a police officer, head butted

him, and then vomited in the local jail. Kruger, 116 Wash. App. at 689. The Kruger court

observed that the defense’s theory focused on Kruger’s inability to form the requisite intent

because of his intoxication and all witnesses involved testified to the significant level of Kruger’s

intoxication. Kruger, 116 Wash. App. at 693.

       Here, the only evidence of Mathes’s intoxication was Toste’s testimony that she saw him

inject what she believed to be heroin early in the evening and that he appeared to be under the

influence when he was questioning her about her infidelity. One can reasonably infer from the

record that by 2:00 AM the following morning Mathes was out of drugs because he asked Toste

to find him more. Mathes’s intoxication was not discussed during any witness testimony. In

fact, the sole defense witness, Janelle Jones, who interacted with Mathes shortly before the




                                                 17
No. 48401-3-II


shooting, described his demeanor as “just like every other time, just normal, happy, joking

around.” VRP (Nov. 2, 2015) at 671.

       Given the lack of evidence connecting Mathes’s drug use to an inability to form the

requisite level of culpability required by his crimes, Mathes cannot show that a voluntary

intoxication instruction would have been given even if Mathes’s counsel had requested one at

trial.7 Under these facts, we hold that Mathes’s defense counsel did not render ineffective

assistance for failing to seek such an instruction.

B.     Failure To Suppress Mathes’s Statements to Police After He Requested an Attorney

       Mathes also argues that his defense counsel rendered ineffective assistance by failing to

seek suppression of Mathes’s statements to police while he was in the hospital under CrR 3.1.8

We disagree.

       “When counsel’s conduct can be categorized as legitimate trial strategy or tactics,

performance is not deficient.” State v. Kyllo, 166 Wash. 2d 856, 863, 215 P.3d 177 (2009). Here,

Mathes’s counsel made the tactical decision to use Mathes’s statements to police in the hospital

to bolster his argument that Mathes did not intend to inflict grievous bodily harm on the police

officers. In his closing argument, Mathes emphasized his theory of the case regarding the two

first degree assault against an officer charges:




7
  Mathes argues that Dr. Muscatel’s testimony during the offer of proof proves that Mathes’s
ability to form the requisite intent was impaired by his voluntary intoxication. However, Dr.
Muscatel’s testimony did not establish this and the trial court excluded Dr. Muscatel’s testimony
from trial.
8
 Mathes reiterates this argument in his statement of additional grounds for review. Because we
address it fully here, it is not addressed again in the SAG section of this opinion.


                                                   18
No. 48401-3-II


       And this all goes to the question of whether or not the prosecution has met their
       burden, met their responsibility to convince you beyond a reasonable doubt that Mr.
       Mathes intended to inflict great bodily harm.
               Now, when you look at all of the testimony as it relates to that particular
       issue, whether he intended to inflict great bodily harm, think of the statements made
       while Mr. Mathes is in the hospital to Deputy Adams and Deputy Gray. The
       statements he made while he was there, did I hurt anybody? I certainly didn’t want
       to, especially I didn’t want to hurt the police.
               Does that indicate an intent to inflict grievous bodily harm? Or does it
       indicate an intent to do something else? Maybe a suicide by cop, that’s definitely a
       possibility. Maybe it was a misguided belief that if he shot in the air it would scare
       them off.

VRP (Nov. 2, 2015) at 763-64.

       Generally, legitimate trial strategy cannot serve as the basis for a claim of ineffective

assistance of counsel. Kyllo, 166 Wash. 2d at 863. Because it was a legitimate trial strategy not to

move to suppress Mathes’s statements to police officers, Mathes’s claim of ineffective assistance

of counsel on this ground fails.

                                   III. PROSECUTORIAL MISCONDUCT

       To prevail on a claim of prosecutorial misconduct, Mathes must show that the

prosecutor’s conduct was both improper and prejudicial. State v. Emery, 174 Wash. 2d 741, 756,

278 P.3d 653 (2012). Once a defendant has demonstrated that the prosecutor’s conduct was

improper, we evaluate the defendant’s claim of prejudice under two different standards of

review, depending on whether the defendant objected to the misconduct at trial. Emery, 174
Wash. 2d at 760.

       If the defendant did not object at trial, the defendant is deemed to have waived any error

unless the prosecutor’s misconduct was so flagrant and ill-intentioned that an instruction could

not have cured the resulting prejudice. Emery, 174 Wash. 2d 760-61. When there is no objection,

we apply a heightened standard requiring the defendant to show that “(1) ‘no curative instruction


                                                19
No. 48401-3-II


would have obviated any prejudicial effect on the jury’ and (2) the misconduct resulted in

prejudice that ‘had a substantial likelihood of affecting the jury verdict.’” Emery, 174 Wash. 2d at

761 (quoting State v. Thorgerson, 172 Wash. 2d 438, 455, 258 P.3d 43 (2011)).

          When analyzing prejudice, we do not look at the comment in isolation, but in the context

of the total argument, the issues in the case, the evidence, and the instructions given to the jury.

State v. Yates, 161 Wash. 2d 714, 774, 168 P.3d 359 (2007). Also, we presume the jury follows the

trial court’s instructions. State v. Anderson, 153 Wash. App. 417, 428, 220 P.3d 1273 (2009),

review denied, 170 Wash. 2d 1002 (2010). The defendant establishes prejudice when the

misconduct had a substantial likelihood of affecting the verdict. Emery, 174 Wash. 2d at 760.

          The prosecutor may not misstate the law to the jury. State v. Swanson, 181 Wash. App.
953, 959, 327 P.3d 67 (2014). “In closing argument, a prosecutor is afforded wide latitude to

draw and express reasonable inferences from the evidence.” State v. Reed, 168 Wash. App. 553,

577, 278 P.3d 203 (2012). In rebuttal, a prosecutor generally is permitted to make arguments

that were “invited or provoked by defense counsel and are in reply to his or her acts and

statements.” State v. Russell, 125 Wash. 2d 24, 86, 882 P.2d 747 (1994). A prosecutor’s allegedly

improper remarks must be viewed in the context of the entire argument, the issues in the case,

the evidence addressed in the argument, and the instructions given to the jury. Yates, 161 Wash. 2d

at 774.

A.        Misstating the State’s Burden To Prove Intent

          Mathes argues that “[b]y arguing that by merely firing his revolver, Mathes was guilty of

first degree assault, the prosecutor relieved the state of the burden of proving the intent element

of first degree assault,” and consequently committed prosecutorial misconduct. Br. of Appellant



                                                  20
No. 48401-3-II


40. Because the State merely argued the evidence and reasonable inferences therefrom, we

disagree with Mathes.

       A prosecutor is afforded wide latitude to draw and express reasonable inferences from the

evidence. Reed, 168 Wash. App. at 577. “‘Intent to commit a crime may be inferred if the

defendant’s conduct and surrounding facts and circumstances plainly indicate such an intent as a

matter of logical probability.’” State v. Vasquez, 178 Wash. 2d 1, 8, 309 P.3d 318 (2013), (quoting

State v. Woods, 63 Wash. App. 588, 591, 821 P.2d 1235 (1991)). Our Supreme Court has held that

“[p]roof that a defendant fired a weapon at a victim is, of course, sufficient to justify a finding of

intent to kill.” State v. Hoffman, 116 Wash. 2d 51, 84-85, 804 P.2d 577 (1991). Similarly,

evidence of the number of shots fired in the direction of the victims sufficed to establish the

required intent to inflict great bodily harm.

       Here, viewed in their entirety, the State’s comments during closing argument did not

misstate the law. Rather, the State was simply arguing that the evidence showed Mathes’s intent

to inflict great bodily harm. During its closing argument, the State properly explained that the

difference between first degree assault and second degree assault is the intent to inflict great

bodily harm and intent to cause fear and apprehension, respectively. The State argued that

Mathes had obviously committed second degree assault by pointing a firearm at the officers and

causing fear and apprehension. The State went on to argue that Mathes’s act of shooting the gun

at the officers demonstrated his intent to cause great bodily harm:

       Great bodily harm means a risk of death. You shoot someone and you hit them,
       you cause death. When you pull that trigger on a gun, you know what the result is.
                You have intent, you have a definition of intent. It’s act with objective or
       purpose. The trigger wasn’t accidentally pulled. . . . Mr. Mathes didn’t accidentally
       point it towards these deputies who are coming up the driveway.



                                                  21
No. 48401-3-II


                You heard Deputy Adams say that he spoke to the defendant, the defendant
       said his intention was to hurt himself and not anyone else. Especially the police.
                Well, when you go back to your definition of circumstantial evidence, and
       your common sense based upon the facts of what happened. The fact that the
       defendant is hiding behind a car and is firing. [If] [h]e didn’t want to hurt the police
       then he didn’t need to fire.
                Simply put, [if] is intent was not to hurt the police, then he didn’t have to
       fire at them.
                The very fact that he pulled the trigger tells you what his intent was.

VRP (Nov. 2, 2015) at 749-50.

       These comments did not amount to a misstatement of the law. Rather, the State argued

the evidence and expressed reasonable inferences from that evidence. Consequently, Mathes’s

claim on this ground fails.

B.     Eliciting a Comment on Mathes’s Credibility

       After Deputy Gray testified that Mathes, while he was hospitalized, asked her if he had

hurt anyone and seemed genuinely interested if anybody was hurt, the State asked Deputy Gray,

“[D]id [Mathes] seem to care if anybody was hurt?”9 VRP (Oct. 27, 2015) at 492. Mathes

contends that this question constituted asking “one witness to comment on the credibility of

another witness,” and was therefore prosecutorial misconduct. Br. of Appellant 43, citing State

v. Casteneda-Perez, 61 Wash. App. 354, 362, 810 P.2d 74 (1991). We disagree.

       As Mathes points out, it is misconduct to ask one witness to comment on the credibility

of another witness. State v. Ramos, 164 Wash. App. 327, 334, 263 P.3d 1268 (2011). However,

whether or not Mathes “seemed to care if anybody was hurt” while he was hospitalized did not

implicate Mathes’s truthfulness.



9
 Deputy Gray’s response to the allegedly improper question was, “That’s difficult for me to say,
but he was definitely interested if someone had been hurt.” VRP (Oct. 27, 2015) at 492.


                                                 22
No. 48401-3-II


        Most importantly, because Mathes did not object to this question at trial he is deemed to

have waived the issue unless he shows that the question was so flagrant and ill-intentioned that a

curative instruction would have been futile in obviating the prejudicial effect on the jury’s

verdict. See Emery, 174 Wash. 2d at 761. Mathes contends that the question was flagrant and ill-

intentioned because “[t]he jury heard that Mathes perhaps did not care if he had injured anyone.”

Br. of Appellant 43. His argument is unconvincing.

        Mathes cannot show that the question incurably prejudiced the outcome of his trial

because the question elicited testimony that actually benefited his defense theory that he did not

intend to cause bodily harm to the officers. Deputy Gray’s response to the State’s allegedly

improper question—“That’s difficult for me to say, but he was definitely interested if someone

had been hurt.”—was equivocal at worst, and given the bulk of other evidence regarding

Mathes’s concerns was unlikely to undercut the defense theory. VRP (Oct. 27, 2015) at 492.

Furthermore, the State never brought up the question again; no one ever argued that Mathes’s

concern for whether he had hurt anyone was insincere. Thus, Mathes has waived this issue

because he fails to show that the prosecutor’s actions were so flagrant and ill-intentioned that an

instruction could not have cured the resulting prejudice.

                                     IV. CUMULATIVE ERROR

        Mathes’s also contends that the cumulative effect of the alleged errors during his trial

denied his right to a fair trial. Because Mathes shows no error, let alone multiple errors, his

claim fails.

        The cumulative effects of errors may require reversal, even if each error on its own would

otherwise be considered harmless. See State v. Coe, 101 Wash. 2d 772, 789, 684 P.2d 668 (1984).



                                                 23
No. 48401-3-II


Mathes cannot show that the cumulative effect of the potentially damaging circumstances of this

case violated the due process guarantee of fundamental fairness. Coe, 101 Wash. 2d at 789. The

jury heard an abundance of evidence and was properly instructed on how to weigh that evidence.

None of Mathes’s claimed errors by the trial court, defense counsel, or the prosecutor

undermined his right to a fair trial or the validity of his convictions.

                                       V. DOUBLE JEOPARDY

       Mathes’s argues that his convictions for both kidnapping and harassment violates the

prohibition against double jeopardy. We disagree.

       The double jeopardy clauses of the state and federal constitutions provide, among other

things, that a defendant will not suffer multiple punishments for the same crime. See U.S.

CONST. amend. V; WASH. CONST. art. I, § 9; In re Pers. Restraint of Orange, 152 Wash. 2d 795,

815, 100 P.3d 291 (2004). Where a defendant is convicted under multiple criminal statutes for a

single act, the court must determine whether the legislature intended multiple punishments, first

by looking to the statutory language and alternatively by employing the “same evidence” test. In

re Pers. Restraint of Borrero, 161 Wash. 2d 532, 536-37, 167 P.3d 1106 (2007) (citing Blockburger

v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed. 306 (1932)).

       Where, as here, the language of the statutes are silent on this point, we apply the “same

evidence” test. State v. Louis, 155 Wash. 2d 563, 569, 120 P.3d 936 (2005). “Under the same

evidence test, double jeopardy is deemed violated if a defendant is ‘convicted of offenses that are

identical both in fact and in law.’” Louis, 155 Wash. 2d at 569 (quoting State v. Calle, 125 Wash. 2d
769, 777, 888 P.2d 155 (1995)). In addition to comparing elements of the offenses, Washington

courts also look at whether the evidence proving one crime also proved the second crime.



                                                  24
No. 48401-3-II


Orange, 152 Wash. 2d at 820-821. “If each offense requires proof of an element not required in the

other, where proof of one does not necessarily prove the other, the offenses are not the same and

multiple convictions are permitted.” Louis, 155 Wash. 2d at 569. We review double jeopardy

claims de novo. State v. Villanueva-Gonzalez, 180 Wash. 2d 975, 979-80, 329 P.3d 78 (2014).

A.     Kidnapping and Harassment Are Not the Same “In Law”

       Kidnapping as charged here, required proof that Mathes intentionally abducted Toste

with the intent to inflict extreme mental distress on her. Harassment, as charged here, required

proof that Mathes knowingly threatened to kill Toste immediately or in the near future and that

Mathes’s words or conduct placed Toste in reasonable fear that the threat to kill would be carried

out.

       The two offenses are not the same in law. The kidnapping required proof of an

“abduction” and the intent to inflict extreme mental distress. No such element appears in the

harassment charge. Mathes argues that because “abduct” means “to restrain a person by using or

threatening to use deadly force,” the State necessarily proves the harassment charge by proving

kidnapping. Br. of Appellant 46. However, kidnapping requires that the abduction be performed

with the intent to inflict emotional distress, but no such intent element is required for harassment.

Furthermore, kidnapping may include a threat of deadly force but there is no requirement that the

threat placed Toste in reasonable fear that the threat would be carried out, as is required by

harassment. Stated another way, kidnapping requires abduction with intent to inflict emotional

distress while harassment does not. And harassment requires reasonable fear while kidnapping

does not. The two offenses are therefore not the same in law.




                                                 25
No. 48401-3-II


B.     The Kidnapping and Harassment Charges Are Not the same “In Fact”

       The second question is whether the two crimes are the same in fact. Orange, 152 Wash. 2d

at 820-21. Mathes argues that because the two crimes could have been based on the same act—

Mathes first pulling the gun and threatening to kill Toste—the evidence sufficient to prove

harassment also proved kidnapping.

       However, the evidence supporting the harassment conviction was not sufficient to prove

his kidnapping conviction. As previously discussed, a key difference between harassment and

kidnapping is the element of abducting, or restraining the victim’s movements. Toste testified

that after Mathes first pulled the gun on her, she and Mathes continued to talk for several more

hours. Toste did not mention feeling afraid to speak freely or being unable to leave the house

until she describes Mathes holding the gun to her head while she was on the phone with her

daughter, which occurred sometime in the early hours of the morning. Thus the kidnapping

conviction was based on Mathes’s continuing course of conduct from the time he pulled the gun

until the event ended with the shootout with police. Contrary to Mathes’s argument on appeal,

the kidnapping and harassment convictions could not have been based on the same act.

       Consequently, Mathes’s convictions for kidnapping and harassment are not the same in

law or in fact and do not violate the prohibition on double jeopardy.

                                         VI. SENTENCING

       Mathes’s argues that the trial court erroneously imposed Mathes’s sentences for his two

first degree assault convictions consecutively rather than concurrently because the two assaults

did not rise from “separate and distinct” conduct. Br. of Appellant 47. However, Mathes waived

this issue by failing to raise it below and therefore we do not consider his argument.



                                                26
No. 48401-3-II


           RCW 9.94A.589(1)(b) requires consecutive sentences for “two or more serious violent

offenses arising from separate and distinct criminal conduct.” In considering whether a

defendant committed “separate and distinct” crimes for purposes of RCW 9.94A.589(1)(b),

sentencing courts apply the “same criminal conduct” factors set forth in RCW 9.94A.589(1)(a).

State v. Price, 103 Wash. App. 845, 855, 14 P.3d 841 (2000). If two crimes do not satisfy the

“same criminal conduct” factors, they are deemed “separate and distinct.” Price, 103 Wash. App.

at 855.

           To preserve the issue for appeal, a defendant must argue to the sentencing court that

crimes were the same criminal conduct. RAP 2.5; State v. Nitsch, 100 Wash. App. 512, 524-25,

997 P.2d 1000 (2000). Whether convictions should be considered same criminal conduct is (1) a

factual question for the sentencing court to resolve, and (2) an issue that is waived if not raised.

A sentencing court does not have the responsibility to independently perform a same criminal

conduct analysis. Nitsch, 100 Wash. App. at 524-25. Because Mathes did not argue to the

sentencing court that the two assault convictions were the same criminal conduct, he waived the

issue.10

                            STATEMENT OF ADDITIONAL GROUNDS

                               I. INEFFECTIVE ASSISTANCE OF COUNSEL

           In his SAG, Mathes makes additional arguments regarding his counsel’s allegedly

ineffective assistance. He makes a general statement about “overall lack to participate in the

adversarial process,” lack of preparation of a reasonable defense theory, and failure “to properly



10
  Moreover, because the two assaults involved separate victims, they arose from separate and
distinct conduct. Price, 103 Wash. App. at 855.


                                                   27
No. 48401-3-II


prepare or argue motions.” SAG 2. Mathes also contends that his counsel rendered ineffective

assistance by failing to object to the prosecutorial misconduct he argues in his opening brief, and

by failing to request a curative instruction for Detective Green’s testimony. Finally, Mathes

contends that the cumulative effect of these errors prejudiced his right to a fair trial.

       Insofar as Mathes’s argument is that his defense counsel did not include Mathes in the

adversarial process, nothing in the record supports his claim. We cannot address on direct appeal

allegations that refer to matters outside the record on review. State v. McFarland, 127 Wash. 2d
322, 335, 899 P.2d 1251 (1995).

       As to whether Mathes’s defense counsel presented a reasonable defense theory, we

presume that counsel’s performance was reasonable. When trial counsel’s actions involve

matters of trial tactics, we hesitate to find ineffective assistance of counsel. Mathes’s counsel

presented coherent defense theories; nothing in the record suggests deficient performance.

       Because the State’s question for Deputy Gray and the State’s closing argument were not

improper, Mathes’s defense counsel was not ineffective by failing to object to those instances.

       Mathes also contends that Detective Green made “incorrect” statements during his

testimony regarding the gun and bullet evidence. SAG 3. He describes these alleged errors as

being corrected outside the presence of the jury and argues that his counsel was deficient for not

requesting a curative instruction upon return of the jury. However, the colloquy conducted

outside the presence of the jury revolved around how the evidence was marked and whether the

gun could go back with the jury during deliberations given that it had no trigger lock. Defense

counsel, the State, and the trial court sorted through these logistical issues and the jury was

invited back into the courtroom. It is unclear what kind of curative instruction Mathes believes



                                                  28
No. 48401-3-II


should have been issued at that point. We hold that defense counsel’s failure to request an

instruction was not deficient performance and therefore Mathes’s argument fails.

       Finally, Mathes suggests that the cumulative errors of his defense counsel combined to

prejudice his right to effective assistance. However, because we hold that Mathes’s defense

counsel was not deficient, Mathes’s argument on this ground fails as well.

                                    II. TAINTED CRIME SCENE

       Mathes asserts that Kitsap County sheriffs violated their regulations, policies, and

protocols by improperly involving themselves in the investigation of the crime scene and that as

a result the crime scene was tainted. Mathes contends that “some sort of curative instruction”

should have been given “as to the admissibility of evidence and testimony” about the crime

scene. SAG 5.

       However, at trial Mathes did not object on any such grounds to any of the crime scene

evidence or testimony of the investigators. “A party cannot appeal a ruling admitting evidence

unless the party makes a timely and specific objection to the admission of the evidence.” State v.

Avendano-Lopez, 79 Wash. App. 706, 710, 904 P.2d 324 (1995) (citing ER 103). The failure to

object to the admission of evidence at trial or to testimony from State witnesses precludes

appellate review. State v. Perez-Cervantes, 141 Wash. 2d 468, 482, 6 P.3d 1160 (2000).

       Consequently, we hold that Mathes’s argument is waived.

                                         CONCLUSION

       We affirm Mathes’s convictions and sentence.




                                                29
No. 48401-3-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                    Worswick, J.
 We concur:



 Maxa, A.C.J.




 Sutton, J.




                                               30